Order, Supreme Court, New York County (Ira Gammerman, J.), entered November 14, 1996, which, to the extent appealed from as limited by appellants’ brief (i) denied defendants’ motion for summary judgment on plaintiffs’ second, ninth, tenth and eleventh causes of action; (ii) granted plaintiffs’ motion for summary judgment on defendants’ second counterclaim; and (iii) declared that plaintiffs’ fifth cause of action was not previously dismissed, unanimously affirmed, with costs.
In this action seeking, inter alia, enforcement of an option, the court properly denied defendants’ motion for summary judgment with respect to the second cause of action. While the prime lessee’s attorney did not have written authorization to bind said lessee (see, General Obligations Law § 5-703), questions of fact exist as to whether a stipulation signed by the prime lessee’s attorney extending the time to close the exercise of the option was ratified (see, Holm v C.M.P. Sheet Metal, 89 AD2d 229, 232-233). Questions of fact also exist with respect to plaintiffs’ claims of intentional interference with and deprivation of the option, precluding summary judgment with respect to the ninth, tenth and eleventh causes of action.
*318We have considered defendants’ remaining arguments and find them to be without merit. Concur—Murphy, P. J., Wallach, Nardelli, Tom and Colabella, JJ.